Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 28, 2022

                                     No. 04-21-00533-CV

                 IN THE ESTATE OF MAGDALENE B. MZYK, Deceased

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 21-01-00010-CVK
                         Honorable Joel B. Johnson, Judge Presiding


                                        ORDER
        On March 2, 2022, we abated this appeal and remanded the case to the trial court for
entry of a final judgment that disposes of all parties and all claims. See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). On June 23, 2022, the district clerk filed a supplemental
clerk’s record containing a final, appealable judgment. We therefore lift our March 2, 2022
abatement and reinstate this appeal to our docket.

         Our records show that the appellate record is now complete. Accordingly, appellant’s
brief is due by July 28, 2022. TEX. R. APP. P. 38.6(a).




                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court